JNG Constr., Ltd. v Roussopoulos (2019 NY Slip Op 02323)





JNG Constr., Ltd. v Roussopoulos


2019 NY Slip Op 02323


Decided on March 27, 2019


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 27, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
MARK C. DILLON
JEFFREY A. COHEN
ANGELA G. IANNACCI, JJ.


2016-05796
2016-05797
2016-05798
 (Index No. 101485/14)

[*1]JNG Construction, Ltd., respondent, 
vGeorge Roussopoulos, appellant.


Babchik & Young, LLP, White Plains, NY (Bruce M. Young and William H. Gagas of counsel), for appellant.
Bonfiglio & Asterita, LLC, Staten Island, NY (Steven D. Schwartzman, Joseph J. Asterita, and Thomas J. Bonfiglio of counsel), for respondent.

DECISION & ORDER
In an action to recover damages for breach of a loan agreement, the defendant appeals from (1) an order of the Supreme Court, Richmond County (Kim Dollard, J.), dated January 22, 2016, and (2) two orders of the same court, both dated April 8, 2016. The order dated January 22, 2016, insofar as appealed from, granted that branch of the plaintiff's motion which was pursuant to CPLR 3126 to preclude the defendant from introducing evidence in his defense at trial, and denied that branch of the defendant's cross motion which was pursuant to CPLR 3124 to compel the plaintiff's response to a discovery demand. The first order dated April 8, 2016, denied the defendant's motion to vacate the order dated January 22, 2016, and granted the plaintiff's cross motion for leave to enter a default judgment. The second order dated April 8, 2016, awarded the plaintiff a default judgment on the issue of liability and directed an inquest on the issue of damages.
ORDERED that the appeals are dismissed, without costs or disbursements.
The appeals from the orders must be dismissed because the right of direct appeal therefrom terminated with the entry of a judgment in the action (see Matter of Aho, 39 NY2d 241, 248). The issues raised on the appeals from the orders are brought up for review and have been considered on the appeal from the judgment (see CPLR 5501[a][1]; Matter of Aho, 39 NY2d at 248; JNG Construction, Ltd. v Roussopoulos, _____ AD3d _____ [Appellate Division Docket No. 2017-06738; decided herewith]).
RIVERA, J.P., DILLON, COHEN and IANNACCI, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court